Title: To James Madison from William C. C. Claiborne, 21 January 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


21 January 1805, New Orleans. “On perusing the Copy of my Letter of the 19h Instant, I find that my feelings (when speaking of the difficulty of my situation) led me to introduce a Military simile, which is inapplicable & improper. You will oblige me therefore, if you will correct that part of my Letter of the 19h. where the simile of the ‘forlorn hope’ appears, in such manner, as to make it read ‘I considered myself as sent on an undertaking hazardous to my political fame, and placed in a station, where every Arm raised against me, was raised to advantage.’”
